DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objection based upon Applicant’s correction to the specification.

	
Claim Objections
Examiner withdraws the claim objection based upon Applicant’s amendment to claim 1. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2020 was considered by the examiner.
Examiner did not consider the Korean office action because Examiner cannot read Korean.



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20,
Claim 20 does not further limit the structure of claim 1. This is because there is no structural difference between the Light emitting device array of claim 1 and a light emitting apparatus of claim 20. Which is to say that if art reads on claim 1 it will automatically read on claim 20 without any further analysis. This is because there is no structure associated with the light emitting package other than the device of claim 1. Applicant needs to claim another structure feature of the package in addition to the device of claim 1 in order to further limit the structure of claim 1.
Therefore, claim 20 is rejected as failing to further limit the subject matter of the claim upon which it is dependent on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 20-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0318444 A1) (“Huang”), in view of Donofrio et al. (US 2013/0193453 A1) (“Donofrio”), in view of Hwang et al. (US 2011/0215358 A1) (“Hwang II”)
Regarding claims 1 and 20-21, Huang teaches at least in figures 5-21:
a plurality of light-emitting devices connected to each other (figures 5, and 18-21), 
each of the light-emitting devices comprising (detailed below): 
a light-emitting structure comprising a first conductive semiconductor layer, an active layer, and a second conductive semiconductor layer (¶¶ 0055-57, where an n-type layer, a light emitting layer, and a p-type layer are disclosed, but not identified with element labels in the figures, however, 120 is on the p-type semiconductor); 
a (1-1)th electrode connected to the first conductive semiconductor layer exposed by mesa-etching the first conductive semiconductor layer, the active layer, and the second conductive semiconductor layer; a (1-2)th electrode connected to the second conductive semiconductor layer (figure 6,  ¶ 0055, where 170n contacts the n-type layer, and the 170p contacts the p-type layer); 
a (2-1)th electrode connected to the (1-1)th electrode (130n is connected to 170p, and 130p is connected to 170n);

wherein first and second light-emitting devices selected from among the plurality of light-emitting devices are adjacent to each other (this is shown in at least figure 16), 
the (2-1)th electrode of the first light-emitting device and the (2-2)th electrode of the second light-emitting device are integrated, and the (2-2)th electrode of the first light-emitting device and the (2-1)th electrode of the second light-emitting device are integrated (figure 16 shows that 130n and 130p can be integrated; This is further shown in figure 17-21).

Huang does not teach:
a first bonding layer disposed between the (1-1)th electrode and the (2-1)th electrode; and a second bonding layer disposed between the (1-2)th electrode and the (2-2)th electrode. 

Donofrio teaches at least in figure 1:
That one of ordinary skill in the art would use either a bonding layer 188 or a direct attachment of the anode/cathode pad (184/186) to connect to the anode/cathode contact (188/170). ¶ 0188.
Thus, while the use of the bonding layer is not explicitly disclosed in in Huang it would have been obvious to one of ordinary skill in the art to use a bonding layer has they appear to be well-known and routine in the art for connecting, physically and electrically, the LEDs contacts to the LEDs bonding layer. Further, Donofrio teaches that the bonding layer is an obvious variant of the direct attachment shown in Huang.


further comprising a molding layer disposed so as to surround at least one selected from among the light-emitting structure, the (1-1)th electrode, the (1-2)th electrode, the (2-1)th electrode, the (2-2)th electrode, the first bonding layer, and the second bonding layer.

Hwang teaches at least in figure 18, and Examiner annotated figure below:

A molding member (40), or layer, surrounding the LED (100).
It would have been obvious to one of ordinary skill in the art to add a molding member, or layer, to surround the LED of Huang. This is because the molding member would protect the LED of Huang, and it would allow one of ordinary skill in the art to change the wavelength of the LED by simply using a phosphor instead of changing the materials of the entire LED. As can be seen from Examiner’s annotated figure below one can implement the above combination by simply replacing the LED 100 of Hwang with the LED of Huang.

    PNG
    media_image1.png
    778
    647
    media_image1.png
    Greyscale

The combination of Huang and Hwang teach:
further comprising a molding layer disposed so as to surround at least one selected from among the light-emitting structure, the (1-1)th electrode, the (1-2)th electrode, the (2-1)th 

Regarding claim 20,
Because claim 1 teaches all the structural limitations of claim 1 it teaches the limitations of claim 20. As stated in 35 USC § 112(d) above, the limitation “a light-emitting device package including” the device of claim 1 does not further limit the claim. Examiner’s analysis would have been different if Applicant had claimed another, or different, structural element. For example if the claim stated:  a light-emitting device package including the device of claim 1 and some other structural feature. However, as it stands the only structural feature of claim 20 is the device of claim 1, of which, the prior art teaches.
Regarding claim 21,
The difference between claim 21 and claim 1 is that the configuration of the electrodes of the LEDs. It appears that Applicant is claiming a forward bias and a reversed bias diode connected together. Huang teaches this alternative configuration in at least figure 21. Thus, because the prior art teaches all of the structural features in claim 1, and the alternative configuration in figure 21 of Huang, the prior art teaches this claim.

Regarding claim 4, Donofrio teaches at least in figure 1:
wherein the first bonding layer bonds the (1-1)th electrode and the (2-1)th electrode to each other by eutectic bonding, and wherein the second bonding layer bonds the (1-2)th 
Regarding claim 5-6, and 8-9,
These are directed to the thickness and width of the electrodes, and bonding layer, and comparing them against the thickness of the active layer. This comparison of widths and thickness is not critical to the functioning of the LED. Which is to say the LED will still function as an LED no matter how thick the electrode and bonding layer is. The Federal Circuit in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) has held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV). The current claims are like this case as the only difference is the relative dimensions of the claimed device to the prior art, and the prior art does not perform differently. Therefore, the limitations of the claims are obvious.
Regarding claim 10, Donofrio teaches at least in figure 1:
wherein the (2-1)th electrode (184) is disposed so as to surround at least one of a bottom surface or a side surface of the first bonding layer (188), and 
wherein the (2-2)th electrode (170) is disposed so as to surround at least one of a bottom surface or a side surface of the second bonding layer (188).
Regarding claim 11, the prior art does not teach
wherein the (1-1)th electrode and the first bonding layer have a same width, and wherein the (1-2)th electrode and the second bonding layer have a same width.

Regarding claim 12, Huang teaches at least in figures 5-21:
further comprising a first passivation layer disposed at at least one selected from among the light-emitting structure, the (1-1)th and (1-2)th electrodes, the first and second bonding layers, and the (2-1)th and (2-2)th electrodes (figure 5 element 160 is disposed at or on at least one of the claimed structures).
Regarding claim 23,
Claim 23 reads upon the limitations of claims 4-6. Therefore, claim 23 is rejected for the same reasons given for claims 4-6 above.
Regarding claim 25, 
Claim 25 reads upon the limitations of claim 8. Therefore, claim 25 is rejected for the same reasons given for claim 8 above.


Response to Arguments
Applicant's arguments filed March 24, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Hwang does not teach the relationship between the electrodes, the bonding layer, and the molding layer. For support of this argument Applicant relies on Hwang alone to show the relationship between these elements is not taught by Hwang. 
	This argument is not persuasive as it misinterprets Examiner’s rejection. As shown in Examiner’s annotated figure Examiner is not relying on Hwang for the features of the electrodes, and bonding layer. Rather, Hwang is being used to show how one would surround the device of Huang with the molding layer of Hwang, and why. As can be seen from Examiner’s annotated drawing the combination of prior art references teaches all the limitations of the claims. 
Further, it appears that Applicant is arguing the Hwang reference individually. Examiner reminds Applicant one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For all the reasons above, Applicant’s arguments are not persuasive.


    PNG
    media_image2.png
    778
    647
    media_image2.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VINCENT WALL/Primary Examiner, Art Unit 2822